Case 0:19-cv-62949-RNS Document 92 Entered on FLSD Docket 01/25/2021 Page 1 of 3




                            United States District Court
                                      for the
                            Southern District of Florida

  Francisco Javier Perez Ramones,        )
  Plaintiff,                             )
                                         )
  v.                                     ) Civil Action No. 19-62949-Civ-Scola
                                         )
  Experian Information Solutions,
  LLC and others, Defendants.
                  Order On Objections to Magistrate Judge Order
         This matter is before the Court upon the Defendant’s objections to
  United States Magistrate Judge Lurana S. Snow’s order granting the Plaintiff’s
  motion for leave to amend. For reasons stated below, the Court affirms the
  Magistrate Judge’s order (ECF No. 82.)
         On November 25, 2020, the Court referred the Plaintiff’s motion to
  amend its complaint to Magistrate Judge Snow, to be heard and determined,
  consistent with 28 U.S.C. § 636(b)(1)(A), Federal Rule 72, and Rule 1(C) of the
  Local Magistrate Judge Rules. Magistrate Judge Snow granted the Plaintiff’s
  motion on January 7, 2021, and on January 21, 2021, the Defendant timely
  filed objections to the Magistrate Judge’s order.
         The Defendant admits in his objections that Magistrate Judge Snow’s
  order “did not dispose of any claim or defense,” therefore Rule 72(a) governs the
  Court’s review of the Magistrate Judge’s order. The Court agrees with the
  Defendant that a “clearly erroneous or contrary to law” standard of review is
  the appropriate standard for the Court to employ in its review of the Magistrate
  Judge’s order. Fed. R. Civ. P. 72(a). A number of courts have said that a ruling
  can be shown to be clearly erroneous only when it can be concluded that the
  challenged decision is not “just maybe or probably wrong; it must strike us
  with the force of a five-week-old, unrefrigerated dead fish.” TFWS, Inc. v.
  Franchot, 572 F.3d 186, 194 (4th Cir. 2009). Put another way, a finding is
  clearly erroneous, when “although there is evidence to support it, the reviewing
  court on the entire evidence is left with the definite and firm conviction that a
  mistake has been committed.” Holton v. City of Thomasville Sch. Dist., 425 F.3d
  1325, 1351-52 (11th Cir. 2005). An order is contrary to the law when it fails to
  apply or misapplies relevant statutes, case law, or rules of procedure. Barr v.
  One Touch Direct, LLC, No. 8:15-cv-2391, 2017 WL 749503, at *2 (M.D. Fla.
  2017).
         The Defendant raises three objections to the Magistrate Judge’s order.
  First, the Defendant states it was clear error and contrary to law for the
Case 0:19-cv-62949-RNS Document 92 Entered on FLSD Docket 01/25/2021 Page 2 of 3




  Magistrate Judge to rely on Genworth Fin. Servs., Inc. v. Lawyers Title Ins.
  Corp., No. 1:05-cv-3057-MHS, 2008 WL 11404241, at *2 (N.D. Ga. May 30,
  2008) rather than Sosa v. Airprint Systems, Inc., 133 F.3d 1417, 1419 (11th Cir.
  2005); second the Defendant argues it was clear error and contrary to the law
  for the Magistrate Judge to conflate new and existing FCRA claims; and finally
  the Defendant states it was clear error and contrary to the law for the
  Magistrate Judge to find the Plaintiff had stated good cause, consistent with
  Federal Rule 16, to amend its complaint.
          Turning to the Defendant’s first objection, the Court does not find the
  Defendant met its high burden to argue the Magistrate Judge committed clear
  error or rendered a decision contrary to the law when the Magistrate Judge
  relied on Genworth rather than Sosa. The Magistrate Judge explains in her
  order that she did not find Sosa analogous because in Sosa “the facts
  underlying the amendment had been available to the plaintiff even before the
  plaintiff originally filed suit.” (ECF No. 82, at 5-6.) The Magistrate Judge found
  that was not so here, and accordingly, the case was more similar to Genworth
  because the “Plaintiff did not obtain the discovery materials which led to the
  current amendment” until after the deadline to amend pleadings had already
  passed. (ECF No. 82, at 6-7.) Indeed, the Magistrate Judge notes in her order
  that neither party disputes this fact. The Court finds that the Magistrate’s
  reliance on Genworth was well reasoned and not clearly erroneous or contrary
  to law.
          Second, the Defendant argues that it was contrary to law or clear error
  for the Magistrate Judge to “conflat[e]. . . new and existing FCRA claims to
  reach her decision.” (ECF No. 91, at 23.) A review of the Magistrate Judge’s
  opinion reveals that she did not, as the Defendant’s claim, conflate new and
  existing FCRA claims. Rather, the Magistrate Judge’s report clearly states that
  she found the “proposed amendment will not change Plaintiff’s theory of
  liability” and will “serve[] the claimed and important purpose of conforming the
  pleadings to the evidence in the case.” (ECF No. 82, at 7.) This finding does not
  conflate FCRA claims, as the Defendant states.
          Finally, the Court turns to the Magistrate Judge’s decision that the
  Plaintiff demonstrated good cause to amend his complaint under Federal Rule
  16. Courts “have ample discretion to decide whether a plaintiff has shown good
  cause” under Federal Rule 16. United States ex rel. Olhausen v. Arriva Medical,
  LLC, No. 19-20190-Civ, 2021 WL 39557, at * (S.D. Fla. Jan. 5, 2021) (Scola,
  J.). The Defendant has failed to adequately allege that Magistrate Judge Snow’s
  exercise of discretion in finding the Plaintiff plead good cause was contrary to
  law or clearly erroneous.
Case 0:19-cv-62949-RNS Document 92 Entered on FLSD Docket 01/25/2021 Page 3 of 3




         For the reasons set forth above, Magistrate Judge Snow’s ruling is
  affirmed in its entirety. The Defendant’s objections are overruled. (ECF No.
  91.) While the Defendant may disagree with the Magistrate Judge’s rulings, the
  Court does not find any of the rulings in the Magistrate Judge’s order to be
  clearly erroneous or contrary to the law.
        Done and ordered at Miami, Florida, on January 22, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
